[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                           FILED
                                                                     U.S. COURT OF APPEALS
                              ________________________                 ELEVENTH CIRCUIT
                                                                           JULY 10, 2001
                                                                        THOMAS K. KAHN
                                    No. 00-12314                             CLERK
                              ________________________

                          D. C. Docket No. 99-01519 CV-AR-S


JOHNNY HOWARD SMITH,

                                                                   Petitioner-Appellant,

                                            versus

RON JONES, Dr., Warden,
ATTORNEY GENERAL OF THE
STATE OF ALABAMA,

                                                                   Respondents-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                          (July 10, 2001)
Before CARNES and MARCUS, Circuit Judges, and PROPST*, District Judge.

CARNES, Circuit Judge:

       *
         Honorable Robert B. Propst, U.S. District Judge for the Northern District of Alabama,
sitting by designation.
      This appeal from the denial of 28 U.S.C. § 2254 relief brings us procedural

bar issues of first impression relating to O’Sullivan v. Boerckel, 526 U.S. 838, 119

S. Ct. 1728 (1999), and its application to Alabama prisoners whose direct appeal

process was completed before that decision was released.

      In Smith v. White, 719 F.2d 390 (11th Cir. 1983), we held that a defendant

whose conviction was affirmed by the Alabama Court of Criminal Appeals did not

need to file a petition for discretionary certiorari review in the Alabama Supreme

Court in order to exhaust state remedies and avoid an appellate default procedural

bar. We had already reached a similar holding about discretionary review in the

Florida Supreme Court, Williams v. Wainwright, 452 F.2d 775 (5th Cir. 1971), and

a year after Smith we came to the same conclusion about discretionary review in

the Georgia Supreme Court, Buck v. Green, 743 F.2d 1567, 1569 (11th Cir. 1984).

In this § 2254 case involving an Alabama prisoner, we must now decide if

Boerckel applies to habeas cases in which the direct appeal was completed before

the rule of that case was announced; whether Boerckel overruled our Smith

decision; and, if so, whether reliance upon our Smith decision is adequate cause to

excuse a prisoner’s failure to comply with the Boerckel rule. We answer those

questions “yes,” “yes,” and “no.”



                                         2
       Johnny Howard Smith is an Alabama prisoner serving concurrent life and

life without parole sentences imposed after he was convicted by a jury of first

degree robbery, attempted murder, and conspiracy to commit robbery. He

appealed to the Alabama Court of Criminal Appeals, raising four issues, but that

court affirmed his convictions without opinion on October 31, 1997. Smith v.

State, 727 So.2d 177 (Ala. Crim. App. 1997).1 Under Alabama Rule of Appellate

Procedure 39(b), Smith had fourteen days to file a petition for certiorari review in

the Alabama Supreme Court. Although the scope of discretionary review under

that rule is broad, see infra note 6, Smith’s attorney did not file a certiorari petition

on his behalf in the Alabama Supreme Court. Under the law of this circuit at that

time, it was not necessary to do so in order to preserve a prisoner’s full federal

habeas review options.2

       1
        The four issues Smith raised on direct appeal were:

               (a) that the trial court erred in allowing a co-conspirator to testify because the
               State had not proved the existence of a conspiracy;

               (b) that the State did not corroborate the accomplices’ testimony;

               (c) that the trial court erred in allowing a witness to testify to what her thoughts
               were without having a basis of knowledge as to the underlying facts; and

               (d) that the trial court erred in failing to change venue because of extensive
               pretrial publicity.
       2
          After his direct appeal was over, Smith filed a pro se petition for collateral review in the
state trial court, the denial of which was affirmed without opinion by the Alabama Court of
Criminal Appeals on October 28, 1998. Smith tried to get the Alabama Supreme Court to review

                                                  3
         On June 7, 1999, which was over a year and a half after the time had run

for Smith to file his direct appeal certiorari petition in the Alabama Supreme Court,

the United States Supreme Court issued its Boerckel decision. Resolving a circuit

split, see Boerckel, 526 U.S. at 842, 119 S. Ct. at 1731, against the law of this

circuit, Boerckel held that in order to exhaust state remedies as to a federal

constitutional issue a prisoner is required to file a petition for discretionary review

in the state’s highest court raising that issue, if discretionary review is part of the

appellate procedure in the state, id. at 845 - 47, 119 S. Ct. at 1732 - 34. That

requirement is true even if, as is often the case, the state supreme court rarely

grants such petitions and usually confines itself to answering questions of broad

significance. The requirement for exhaustion of discretionary direct review steps

exists where state rules give a petitioner the “right ... to raise” the federal claims in

that manner and the federal court cannot conclude that review of them is

“unavailable.” Id. at 845 - 46, 119 S. Ct. at 1733.




that denial, but his petition for certiorari was stricken by that Court on May 14, 1999, for some
noncompliance with Appellate Rule 39. We mention those collateral review events only in a
footnote, because they have no direct bearing on the issues we address in this opinion, which
relate to direct review. Given our decision on the issues we do address, we have no need to
decide in this case the issue the Seventh Circuit decided in White v. Godinez, 192 F.3d 607 (7th
Cir. 1999), which is whether the Boerckel rule applies to a habeas petitioner’s failure to raise an
issue in a discretionary review petition in the state’s highest court during the collateral review
process.

                                                 4
      The teeth of the exhaustion requirement comes from its handmaiden, the

procedural default doctrine. If the petitioner has failed to exhaust state remedies

that are no longer available, that failure is a procedural default which will bar

federal habeas relief, unless either the cause and prejudice or the fundamental

miscarriage of justice exception is established. Id. at 848 - 49, 119 S. Ct. at 1734;

see also Coleman v. Thompson, 501 U.S. 722, 750 - 51, 111 S. Ct. 2546, 2565

(1991). That is what happened to Boerckel. He actually did file a state

discretionary review petition, but he left out of it three of the federal constitutional

issues that he later included in his federal habeas petition. Boerckel, 526 U.S. at

840 - 42, 119 S. Ct. at 1730 - 31. By the time Boerckel got to federal habeas, it

was too late for him to go back and include those three issues in the long-since

denied petition for discretionary review he had filed with the state supreme court.

What Boerckel’s failure to take full advantage of his state discretionary review

remedies meant, the Supreme Court held, is that he had failed to exhaust his state

remedies as to those three federal constitutional issues, and his failure to exhaust

had matured into a procedural default as soon as the once available remedy was

closed. Id. at 848, 119 S. Ct. at 1734.

       Because Boerckel had failed to establish either cause for and prejudice from

his procedural default, or that a fundamental miscarriage of justice would result


                                            5
from not considering the forfeited claims, id. at 841 - 842, 119 S. Ct. at 1731, the

district court held that he was not entitled to federal habeas review of those claims.

Id. The Supreme Court agreed and reversed the Seventh Circuit’s reversal of the

district court’s decision. Id. at 849, 119 S. Ct. at 1734. The end result was that the

federal claims Boerckel had not included in his application to the state supreme

court for discretionary review were barred from federal habeas review. See

Boerckel v. O’Sullivan, 234 F.3d 1272 (7th Cir. 2000) (unpublished) (on remand

from the Supreme Court) (“Because of Boerckel’s procedural defaults we now

AFFIRM the district court’s denial of habeas corpus relief.”).

      Where does that leave our Alabama petitioner, Johnny Howard Smith, who

failed to file a certiorari petition in the Alabama Supreme Court during his direct

appeal? He filed his federal habeas petition, pro se, on June 11, 1999, which was

four days after the Supreme Court handed down the Boerckel decision. The State

responded by asserting, among other defenses, that some of Smith’s claims were

procedurally barred under the Boerckel decision because of his failure to file a

certiorari petition in the Alabama Supreme Court during the direct appeal process.

The district court agreed, holding that three of Smith’s claims were procedurally

defaulted for that reason even though he had presented them to the Alabama Court




                                          6
of Criminal Appeals which had rejected them.3 In the district court, Smith argued

that the Boerckel decision ought not be applied to his case, because it was

unforeseeable, and in later filings he also said that he had relied upon this Court’s

Smith v. White holding that it was unnecessary to file a certiorari petition in the

Alabama Supreme Court in order to exhaust state remedies and avoid a procedural

default. The district court rejected Smith’s argument that Boerckel was

inapplicable, and finding no cause and prejudice, and no fundamental miscarriage

of justice, the district court applied the procedural bar and denied Smith’s habeas

petition without considering the merits of the three claims that Smith could have




       3
        The three claims the district court held were procedurally barred were:

               (a) that the petitioner was deprived of his right to a fair trial by the denial of his
               motion to change venue;

               (b) that the petitioner was deprived of his right to a fair trial because the State
               failed to adequately corroborate the testimony of an accomplice; and

               (c) that the petitioner was deprived of his right to a fair trial because a witness
               was allowed to testify about her thoughts, absent a basis of knowledge as to the
               underlying facts.

         The two claims the district court ruled were not procedurally barred because of Smith’s
failure to file a certiorari petition in the Alabama Supreme Court on direct appeal were the
ineffective assistance of trial and appellate counsel claims. There was no direct appeal
procedural bar as to those two claims because, as a practical matter, they could not have been
raised and decided on direct appeal. The district court denied the two ineffective assistance
claims on the merits, and no certificate of appealability was granted as to that part of the court’s
decision.

                                                  7
but did not raise in a direct appeal certiorari petition to the Alabama Supreme

Court.

         Picking up in this Court where his client left off in the district court, counsel

we appointed to represent Smith in this appeal has tried to convince us that the

non-retroactivity doctrine announced in Teague v. Lane, 489 U.S. 288, 109 S. Ct.

1060 (1989), bars application of the Boerckel rule to any cases which had

completed the direct appeal process at the time the rule was announced. But that is

not what the Teague doctrine is about. As the Supreme Court has explained,

“Teague stands for the proposition that new constitutional rules of criminal

procedure will not be announced or applied on collateral review,” a proposition

that is based upon respect for the strong interest of states in the finality of criminal

convictions, and the nature of the Teague rule is such that it is not applicable for

the benefit of habeas petitioners. Lockhart v. Fretwell, 506 U.S. 364, 372 - 73, 113

S. Ct. 838, 844 (1993); see also Teague, 489 U.S. at 310, 109 S. Ct. at 1075

(“Unless they fall within an exception to the general rule, new constitutional rules

of criminal procedure will not be applicable to those cases which have become

final before the new rules are announced.”). Neither the purpose nor the terms of

the Teague rule have any application to new rules of federal habeas procedure,




                                             8
such as the Boerckel rule on what is required for exhaustion of state direct appeal

remedies.

       Any contrary holding about the applicability of the Boerckel decision would

be inconsistent with the result in that decision itself. Boerckel’s failure to raise all

his federal issues in his state court petition for discretionary review occurred in

1979 or 1980.4 The Supreme Court’s decision announcing the rule under which

Boerckel’s conduct constituted a failure to exhaust amounting to a procedural

default did not come until twenty years after his conduct, yet the Supreme Court

applied the new rule to Boerckel. The Boerckel rule must be applied with equal

force to any other habeas petitioner, regardless of when the failure to seek state

discretionary review occurred.

       Any other result would be inconsistent with the Boerckel decision itself, and

with the general doctrine that when the Supreme Court announces a rule of federal

law and applies it to the parties in that case, the rule is to be given full retroactive

effect and applied to all pending cases and “to all events, regardless of whether

such events predate or postdate” the announcement of the rule, Harper v. Virginia


       4
        Boerckel’s conviction was affirmed by Illinois’ intermediate appellate court on January
10, 1979, see People v. Boerckel, 68 Ill.App.3d 103, 385 N.E.2d 815 (1979), and the United
States Supreme Court denied certiorari on June 9, 1980, see Boerckel v. Illinois, 447 U.S. 911,
100 S. Ct. 2998 (1980). His petition for leave to appeal to the Illinois Supreme Court was filed
sometime between those two dates.

                                                9
Dep’t of Taxation, 509 U.S. 86, 94 - 97, 113 S. Ct. 2510, 2516-18 (1993). So, the

Boerckel rule applies – if the state discretionary review procedures fit within the

scope of the rule – to all federal habeas proceedings that had not been completed

before that decision was announced. It certainly applies to cases, such as Smith’s,

in which the § 2254 petition was filed after the Boerckel decision was released.

       And there is no doubt that Alabama’s discretionary direct review procedures

bring Alabama prisoner habeas petitions within the scope of the Boerckel rule.

The Alabama Supreme Court’s certiorari review rule gives that court broad

discretion over the issues it will review. Among other grounds, certiorari review

can be granted to decide issues of first impression; to decide whether an Alabama

Supreme Court decision relied upon by the Court of Criminal Appeals ought to be

overruled; and to determine whether the Court of Criminal Appeals’ decision

conflicted with prior decisions of the United States Supreme Court, the Alabama

Supreme Court, or the Court of Criminal Appeals itself.5 Any federal law question

       5
        Alabama Rule of Appellate Procedure 39(c), as in effect at the time of Smith’s direct
appeal, provided that:

       In all other cases [except death penalty cases], civil or criminal, petitions for writs of
       certiorari will be considered only:
                ....

              (3) From decisions when a material question requiring decision is one of first
              impression in Alabama;

              (4) From decisions in conflict with prior decisions of the United States Supreme

                                                 10
would fit within one or more of those grounds for certiorari review, and that is

particularly true in light of the limitation on federal habeas review now contained

in 28 U.S.C. § 2254(d). Because the scope of the Alabama Supreme Court’s

discretionary review on direct appeal is broader than that of the Illinois Supreme

Court, which was the court whose review procedures were involved in the

Boerckel case itself, see 526 U.S. at 845 - 48, 119 S. Ct. at 1732 - 34, Alabama

convictions and prisoners clearly come within the scope of the Boerckel rule. Our

decision in Smith has been effectively overruled. It follows that all three of the

federal claims that Smith could have but did not raise in a certiorari petition to the

Alabama Supreme Court on direct review have been procedurally defaulted.6




              Court, the Alabama Supreme Court, or the Alabama courts of appeals; ... and,

              (5) Where petitioner seeks to have controlling [Alabama] supreme court cases
              overruled which were followed in the decision of the court of appeals.

Ala. R. App. P. 39(c) (1990) (amended 2000). The rule has not been changed in any respect
relevant to the Boerckel rule since Smith’s direct appeal.
       6
         This case involves an Alabama conviction and not one from Florida or Georgia. As we
have explained, certiorari review in the Alabama Supreme Court is broad enough to bring
convictions from that state within the scope of the Boerckel rule. We have no occasion in this
case to decide whether the direct appeal discretionary review available in the Florida and
Georgia Supreme Courts is broad enough to bring convictions from those states within the scope
of the Boerckel rule, so that Williams v. Wainwright, 452 F.2d 775 (5th Cir. 1971) and Buck v.
Green, 743 F.2d 1567 (11th Cir. 1984) have also been overruled. See generally Boerckel, 526
U.S. at 845 - 48, 119 S. Ct. at 1732 - 34 (describing the scope of the Illinois Supreme Court’s
discretionary review, which was held to be broad enough to require exhaustion). Those are issues
that will have to be decided in cases involving prisoners from those two states.

                                              11
      But this case does not end there, because the bar arising from a procedural

default can be lifted by a showing of adequate cause for and actual prejudice from

the procedural default. See Coleman, 501 U.S. at 750 - 51, 111 S. Ct. at 2565. We

turn now to the question of whether the existence of our Smith v. White precedent,

at the time when the present Smith petitioner could have but did not file a petition

for certiorari review in the Alabama Supreme Court, constitutes adequate cause for

his failure to do so. For purposes of this opinion we accept as true Smith’s

assertion that his failure to file a certiorari petition in the Alabama Supreme Court

resulted from reliance upon our Smith decision.

      The Boerckel decision itself does not address this precise cause issue. The

most that can be obtained from Boerckel relating to this issue is an implicit holding

that the absence, at the time of the failure to seek discretionary state review, of any

circuit precedent on whether that failure will result in a procedural default is not

sufficient cause to excuse such failure. As we mentioned earlier, Boerckel’s failure

to include all his federal issues in his application for state discretionary review

occurred in 1979 or 1980. At that time there was no Seventh Circuit decision

telling Boerckel and his counsel whether he was required to file a discretionary

review petition and include all of his federal issues in order to exhaust state

remedies and avoid procedural default problems when he got to federal habeas. As


                                           12
late as 1985 the Seventh Circuit had said that the issue was still one of first

impression in that circuit. See Nutall v. Greer, 764 F.2d 462, 463 (7th Cir. 1985).7

So, the most that Boerckel stands for in this regard is that the lack of any circuit

precedent telling prisoners to seek state discretionary review or else, is not cause to

excuse their failure to do so. It appears that the Seventh Circuit may have

interpreted Boerckel as meaning that, because on remand it affirmed without

discussion of any cause issue the district court’s holding that Boerckel’s claims

were procedurally barred. See Boerckel v. O’Sullivan, 234 F.3d 1272 (7th Cir.

2000) (unpublished) (“Because of Boerckel’s procedural defaults we now AFFIRM

the district court’s denial of habeas corpus relief.”).

       7
          In Nutall itself the Seventh Circuit held that a petitioner was required to pursue
discretionary state review in order to exhaust state remedies and avoid committing a procedural
default, 764 F.2d at 464, but that direction came at least five years too late to provide any
guidance to Boerckel.
         By the time Boerckel’s case was decided by the Seventh Circuit in 1998, that Court had
changed its mind and held that discretionary state appellate review was not a remedy that had to
be exhausted or from which a procedural default could arise. See Hogan v. McBride, 74 F.3d
144, 146-47 (7th Cir.), modified on reh’g denied, 79 F.3d 578 (7th Cir. 1996); Gomez v.
Acevedo, 106 F.3d 192, 196 (7th Cir.), vacated on other grounds sub nom. Gomez v. DeTella,
522 U.S. 801, 118 S. Ct. 37 (1997). Of course, that switch could have had no impact on
Boerckel’s behavior at the time of his state direct appeal, more than a decade and a half earlier.
All the change in circuit precedent did was give him a reprieve from the procedural bar, see
Boerckel v. O’Sullivan, 135 F.3d 1194, 1198-99 (7th Cir. 1998) (holding that because of the
change in circuit law since Nutall Boerckel had not been guilty of a procedural default), which
ended when the Supreme Court disagreed with the Seventh Circuit’s new position and held that
Boerckel had procedurally defaulted the claims he had failed to include in his state petition for
discretionary review. See Boerckel v. O’Sullivan, 234 F.3d 1272 (7th Cir. 2000) (unpublished)
(affirming after remand from the Supreme Court the district court’s denial of habeas corpus
relief).


                                                13
       But this case is different, although whether that difference changes the result

is another matter. Instead of there having been no circuit precedent either way, as

in Boerckel, when Smith’s case was on direct appeal the law of this circuit was

clear that he did not need to file a certiorari petition in the Alabama Supreme Court

in order to exhaust his state remedies and avoid procedural bar problems in federal

habeas. We had held exactly that in Smith v. White, 719 F.2d 390, 392 (11th Cir.

1983) – which came fourteen years before this petitioner’s state direct appeal –

when we extended to Alabama prisoners a rule we had established for Florida

prisoners twelve years before in Williams v. Wainwright, 452 F.2d 775 (5th Cir.

1971), and which we would extend to Georgia prisoners the next year in Buck v.

Green, 743 F.2d 1567, 1569 (11th Cir. 1984). The difference between no circuit

law on point and circuit law directly on point which turned out to be erroneous

may distinguish this case from Boerckel itself insofar as the cause issue is

concerned, but if it does that leaves unanswered the question of whether erroneous

circuit law can serve as cause to excuse a failure to comply with a retrospectively

applicable rule announced in a Supreme Court decision which overrules that circuit

law.

       One rough analogy that comes to mind involves the statute of limitations

provisions enacted as part of the Anti-Terrorism and Effective Death Penalty Act


                                          14
of 1996 (“AEDPA”), see 28 U.S.C. § 2244(d)(1) & 2255 (6th para.). The

legislation imposing a one-year limitations period for the filing of § 2254 and §

2255 petitions took effect on its enactment date of April 24, 1996. See Wilcox v.

Florida Dep’t of Corrections, 158 F.3d 1209, 1210 (11th Cir. 1998); Goodman v.

United States, 151 F.3d 1335, 1336 & n.1 (11th Cir. 1998). By their terms, the

statute of limitations provisions in the AEDPA bar any §§ 2254 or 2255 petition

filed more than a year after the conviction became final at the conclusion of direct

appeal, subject to certain exceptions and with some specified time out for state

collateral review in § 2254 cases. The exceptions, however, did not cover the

thousands of state and federal prisoners for whom the stated period had already run

before the limitations provisions were enacted.

       Before the enactment of the AEDPA the law was settled everywhere that

there was no limitations period for filing §§ 2254 and 2255 petitions, although

laches principles might apply in extreme cases.8 In reliance upon that state of the

law, many prisoners had not filed within the one-year period as the subsequently



       8
         Our decisions indicate that laches rarely applies even where the delay in filing a petition
has been extreme. See Bedford v. Attorney General of Alabama, 934 F.2d 295, 300-01 (11th
Cir. 1991) (laches doctrine not applicable to almost eighteen-year delay in filing habeas petition
where state failed to prove particularized prejudice from the delay); Davis v. Dugger, 829 F.2d
1513, 1519 (11th Cir. 1987) (“Accordingly, none of our prior decisions upholding [Habeas] Rule
9(a) [laches] dismissals have involved delays of less than fifteen years between sentencing and
the filing of the federal habeas petition.”).

                                                15
enacted legislation required. Those prisoners had not known that they were

required to file within a year, because the law in effect when they had failed to file

promptly permitted them to delay filing for years. In Goodman (for federal

prisoners) and Wilcox (for state prisoners), we held that the one-year limitations

period should start running from the date of enactment of the new legislation, if the

conviction being challenged had occurred more than a year before that enactment

date. We did not apply the new limitations periods to cases where the period for

filing had expired before the new requirement was enacted, because “[i]t would be

unfair and impermissibly retroactive” to cut off review for noncompliance with a

rule that had not existed when the noncompliance occurred. Wilcox, 158 F.3d at

1211; Goodman, 151 F.3d at 1337. Other circuits reached the same conclusion.

See Duncan v. Walker, ___U.S. ___, 121 S. Ct. 2120, 2130 (2001) (Stevens, J.,

concurring) (“In the context of AEDPA's 1-year limitations period, which by its

terms runs from 'the date on which the judgment became final,' see §2244(d)(1)(A),

the Courts of Appeals have uniformly created a 1-year grace period, running from

the date of AEDPA's enactment, for prisoners whose state convictions became final

prior to AEDPA.”).

      At first glance, it would seem that our Goodman and Wilcox decisions are

authority for the proposition that the existence of our Smith v. White precedent


                                          16
makes is “unfair and impermissibly retroactive” to apply Boerckel to the petitioner

in this case. But the analogy is only a rough one at best, and too rough a one to

provide an answer to the issue before us. Goodman and Wilcox, and the other

circuits’ decisions reaching the same conclusion, are not about procedural default

and have nothing to do with the cause requirement for lifting a procedural bar.

They are instead legislative interpretation cases, which apply the law set out in

Landgraf v. USI Film Prods., 511 U.S. 244, 270, 114 S. Ct. 1483, 1499 (1994), for

determining whether a legislative enactment was retroactively applicable when

Congress did not expressly specify its intent one way or the other. That is, after

all, the issue Goodman and Wilcox address, they do apply the Landgraf principles,

and they rely upon decisions of other circuits that expressly cite and discuss

Landgraf.9 This case is different. It is not about the application of a new statutory

rule, but instead is about the application of a new decisional rule and for that there

is a different test. The Supreme Court emphatically held in Harper that its civil and

criminal decisions are to be given full retroactive effect “as to all events, regardless

of whether such events predate or postdate our announcement of the rule,” and


       9
         Goodman, 151 F.3d at 1337, relied upon United States v. Simmonds, 111 F.3d 737, 745-
46 (10th Cir. 1997), and Calderon v. United States District Court for the Central District of
California, 128 F.3d 1283, 1287 (9th Cir. 1997), both of which explicitly discussed and applied
the Landgraf standard for determining the retroactive application of statutes. Wilcox, 158 F.3d
at 1211, relied upon Goodman and reiterated that decision’s reliance upon Calderon.

                                              17
regardless of “the particular equities of individual parties’ claims of actual reliance

on an old rule and of harm from a retroactive application of the new rule.” 509

U.S. at 97, 113 S. Ct. at 2517 (marks, citation, and brackets omitted). The

Supreme Court’s application of its new rule to the Boerckel case itself requires that

we apply that rule to this and all other pending cases. Nothing in Goodman or

Wilcox could be or is to the contrary. Nor is there anything in those two decisions

that is helpful on the issue of whether this petitioner’s reliance on our 1983 Smith

decision can serve as cause to excuse his procedural default.

      Another of our decisions is, however, directly on point as to the cause issue

in this case. In Brand v. Lewis, 784 F.2d 1515, 1517 (11th Cir. 1986), we held that

failure to present some instances of ineffective assistance of counsel to the state

courts is not a failure to exhaust state remedies that gives rise in federal court to a

procedural bar of ineffective assistance claims based on those instances. Instead,

from 1986 to 1992 it was the law of this circuit, expressed in the Brand decision,

that a habeas petitioner presenting any claim of ineffective assistance in state court

is enough to exhaust his state remedies and avoid a procedural bar as to any and all

ineffectiveness claims he brings to federal court. But in 1992 that rule changed. In

Footman v. Singletary, 978 F.2d 1207, 1209-11 (11th Cir. 1992), we held that the

Supreme Court in Keeney v. Tomayo-Reyes, 504 U.S. 1, 7-10, 112 S. Ct. 1715,


                                           18
1719-20 (1992), had effectively overruled our Brand decision and established as

the law of the circuit the new rule that a habeas petitioner procedurally defaults any

specific instances of ineffective assistance of counsel that he fails to present to the

state courts.

       During the six-year period while our Brand decision was the controlling law

of the circuit, death row inmate Victor Kennedy litigated his state collateral

petition raising an ineffective assistance claim. Kennedy v. Herring, 54 F.3d 678,

684 (11th Cir. 1995).10 Relying upon our Brand decision, Kennedy did not raise in

state court every specific allegation of ineffective assistance that he had. Id. After

Kennedy’s state collateral proceeding was over, this circuit’s exhaustion of state

remedies and procedural default rules applicable to ineffective assistance claims

were changed by the Supreme Court’s Keeney decision, as we recognized in our

Footman decision. See Kennedy, 54 F.3d at 684 n.4.11

       The district court held that the specific instances of ineffectiveness Kennedy

had not raised in state court were not procedurally barred from federal habeas

       10
          Kennedy actually filed his state collateral petition before our Brand decision was
released, but he amended it more than a year after Brand was the law, Kennedy v. State, 545
So.2d 214, 215 (Ala. Crim. App. 1989), and for purposes of deciding his case, we assumed that
he relied upon our Brand decision in failing to assert all of his ineffective assistance of counsel
claims in his state collateral proceeding. See Kennedy, 54 F.3d at 684.
       11
         Kennedy’s state collateral petition was first denied in 1987, and again with new
findings after remand in 1988, and that denial was affirmed in 1989. See Kennedy v. State, 545
So.2d at 216-18. The Keeney and Footman decisions were released in 1992.

                                                 19
review, because our Brand decision, which was the established circuit law at the

time of the state collateral proceeding, was an external factor which caused his

procedural default. Id. at 684. Kennedy argued that to us, contending Brand was

adequate cause to excuse the procedural default which the later-established Keeney

rule indicated he had unwittingly committed. Id. We accepted the district court’s

finding that Kennedy’s state collateral counsel had relied upon our Brand decision,

but held “this reliance could not be cause to excuse a state procedural default.

Brand concerned federal exhaustion doctrine, not state procedural rules.” Id.

(emphasis in original). That is the reason we reversed the district court’s grant of

habeas relief to Kennedy on the ineffective assistance claim. Id. at 684, 686.

      We have exactly the same situation in this case. Smith relied (we are

assuming) upon the rule of our previous Smith decision, just as Kennedy (we

assumed) relied upon the rule of our Brand decision. In both cases the Supreme

Court issued a decision which effectively overruled our circuit’s exhaustion and

procedural default rule upon which the petitioner had relied. In each case, when

the old rule was overturned and the new one announced there was no way the

petitioner could go back and comply with the fresh requirement and thereby un-do

the new-found procedural default. If Kennedy’s reliance upon then-existing circuit

precedent was not cause to excuse his procedural default, and the Kennedy


                                          20
decision establishes it was not, then Smith’s reliance upon then-existing circuit

precedent is not either.

      We are bound by the prior panel precedent rule to follow the Kennedy

decision, and we do not have to decide what we might hold if we were writing on a

clean slate. We do note, however, that “the existence of cause for a procedural

default must ordinarily turn on whether the prisoner can show that some objective

factor external to the defense impeded counsel’s efforts to comply with the State’s

procedural rule.” Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 2645

(1986). It might be difficult to fit within that definition a subsequently overruled

circuit decision that did not actually “impede” the effort to comply with any state

court rule, but instead removed an incentive for compliance by indicating

(erroneously) that a particular action was not necessary for federal habeas review

purposes. Moreover, a holding that reliance upon prior law is cause would

effectively make the applicability of Boerckel and some other Supreme Court

habeas decisions “shift and spring according to the particular equities of individual

parties’ claims of actual reliance on an old rule and of harm from a retroactive

application of the new rule.” Harper, 509 U.S. at 97, 113 S. Ct. at 2517 (marks,

citation, and brackets omitted). The Supreme Court told us in Harper that is

something not to be done. In any event, we do not write on a clean slate. Our


                                          21
Kennedy decision, combined with the Supreme Court’s Harper and Boerckel

decisions, require the result we reach.

      To summarize: the Boerckel decision is retroactively applicable to all

federal habeas proceedings which were not completed before that decision was

announced; the scope of the Alabama Supreme Court’s certiorari review is broad

enough that the Boerckel rule applies to Alabama prisoners, which means that our

prior decision in Smith v. White is no longer good law; and reliance by a habeas

petitioner or his counsel upon the existence of our Smith decision is not adequate

cause for having failed to comply with the Boerckel rule.

      AFFIRMED.




                                          22